Title: Benjamin Shackelford to Thomas Jefferson, 16 March 1815
From: Shackelford, Benjamin
To: Jefferson, Thomas


           Culpeper Co House  March 16. 1815
          Benj. Shackelford presents his sincere respects to Thomas Jefferson Esqr and acknowledges the receipt of his Letter  enclosing one for Mr Wm P Newby which wou’d have been conveyed to him without delay had he been at Home, but being informed by his friends at this place that he was gone to the lower parts of this State & thought it most adviseable to hold the Letter untill he returned, but yesterday the enclosed letter was recieved from mr Newby requesting the letter to be forwarded to him which has been complyed with.
          he salutes him with due esteem & respect
        